t c memo united_states tax_court horace e mccann petitioner v commissioner of internal revenue respondent docket no filed date horace e mccann pro_se horace crump for respondent memorandum opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 by notice_of_deficiency dated date respondent determined a deficiency in petitioner's federal_income_tax and an accuracy-related_penalty pursuant to sec_6662 in section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the respective amounts of dollar_figure and dollar_figure at the time the petition was filed petitioner resided in birmingham alabama the issues are whether petitioner is entitled to deductions in amounts greater than those allowed by respondent for charitable_contributions employee business_expenses and other miscellaneous deductions and liable for an accuracy- related penalty for negligence under sec_6662 the facts may be summarized as follows petitioner is an employee of the occupational safety and health administration osha on schedule a of petitioner's federal_income_tax return petitioner claimed deductions for the following charitable_contributions miscellaneous employee business_expenses other miscellaneous deductions dollar_figure big_number big_number upon examination respondent disallowed portions of the claimed deductions as follows allowed disallowed charitable_contributions dollar_figure miscellaneous employee business_expenses big_number other miscellaneous deductions dollar_figure big_number big_number the primary difficulty with this case is that although petitioner prepared his return for he cannot identify with any specificity items of contributions or expenses he claimed he had no documentation with regard to the disallowed amounts furthermore his testimony was unclear and often evasive charitable_contributions petitioner testified that he made cash contributions in the amount of dollar_figure to various but unspecified churches and charitable organizations petitioner has the burden of establishing that respondent's determination is incorrect in whole or in part and he has not carried that burden rule respondent's determination is sustained employee business_expenses petitioner claims that the disputed employee business_expenses arise from three areas education and training expenses cost of a printer for his computer and cost of safety shoes with regard to the training and eduction expenses petitioner contends that he incurred expenses in learning how to operate computers he has no records showing the date or amounts of these alleged expenses petitioner submitted a receipt in the amount of dollar_figure for the cost of a computer printer according to petitioner he uses a computer and printer in his employment petitioner concedes however that the printer was located at his home and that he was not required to buy the computer or printer as a condition of his employment the printer is so-called listed_property as defined by sec_280f and accordingly no deduction is allowable under sec_280f petitioner also submitted a receipt in the amount of dollar_figure for safety shoes that he testified are required for his job we will allow petitioner a deduction in this amount as an employee_business_expense to the extent that the amount exceeds the limitation contained in sec_67 other miscellaneous deductions of the dollar_figure at issue in this category the parties agree that petitioner paid dollar_figure in legal expenses during legal expenses are deductible under sec_162 or sec_212 if they are ordinary and necessary expenses_incurred in a trade_or_business_expenses incurred for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or expenses_incurred with respect to federal income taxes personal expenses are not deductible sec_262 petitioner contends that dollar_figure was incurred in connection with a suit concerning his federal income taxes whether a legal expense is deductible under sec_162 or sec_212 depends on the origin and nature of the expense 372_us_39 it appears from an order of the circuit_court of tuscaloosa county alabama filed date that petitioner's former wife brought an action against petitioner to recover from petitioner various amounts including monies withheld from the former wife's income_tax refund by the internal_revenue_service for payment of taxes due from petitioner which petitioner was ordered to pay under paragraph of the final decree of divorce entered on date the action therefore had nothing to do with any dispute concerning petitioner and the internal_revenue_service over petitioner's tax_liability but rather arose from a debt between petitioner and his former wife that in turn arose out of the divorce proceedings as such the legal expenses_incurred were clearly personal and are nondeductible united_states v gilmore supra the remainder of the miscellaneous deductions in dispute dollar_figure are more nebulous petitioner appears to argue that at least part of this amount was for other legal expenses including his former wife's attorney's_fees incurred in connection with the litigation described above for the same reason these expenses are not deductible petitioner also contends that a part of this amount was incurred in purchasing or depreciating a computer petitioner however offers no substantiation for this expense moreover it appears that similar to the printer discussed infra sec_280f prohibits any deduction in sum except for the allowance of dollar_figure for safety shoes respondent's determination is sustained with respect to the deficiency respondent also determined that petitioner was liable for an accuracy-related_penalty for negligence in the preparation and filing of his return sec_6662 imposes a penalty in the amount of percent on any underpayment to which the section applies sec_6662 applies to underpayments due to negligence sec_6662 negligence is the failure to make a reasonable attempt to comply with the law sec_6662 petitioner has not established that he used reasonable care in preparing his return indeed all of the deductions except for the safety shoes are clearly not deductible thus the entire deficiency as redetermined is attributable to negligence respondent's determination with respect to the penalty under sec_6662 is sustained decision will be entered for respondent
